Citation Nr: 0816947	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  01-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing before a member of the Board sitting at the RO was 
held in March 2003.  A transcript of this hearing is 
associated with the claims folder.

In December 2003, the Board reopened the veteran's claim for 
service connection for PTSD and remanded the case for further 
development.  Following development, the case was returned to 
the Board.  In December 2004, the Board denied entitlement to 
service connection for PTSD.  The veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).

In an Order dated in May 2006, the Court vacated the December 
2004 Board decision and remanded the case to the Board for 
readjudication consistent with the Order.  In October 2006, 
the Board remanded this matter to the RO to perform 
development pursuant to the Joint Motion.  Development was 
completed and a supplemental statement of the case was issued 
to the veteran in February 2008.  This appeal is ready for 
adjudication.  


FINDING OF FACT

The veteran did not engage in combat with the enemy and 
supporting evidence does not corroborate his claimed in-
service stressors.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2004 and March 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the service connection 
claim for PTSD; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide. The veteran was instructed to submit any 
evidence in his possession that pertained to his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   As explained in greater detail 
below, the RO satisfied its duty to assist in attempted to 
obtain verification of the veteran's claimed stressors 
pursuant to the most recent Board remand.  Based upon the 
above, the duties to notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).


The veteran contends that he is entitled to service 
connection for PTSD.  The veteran has reported numerous 
stressors, which he alleges occurred during basic training.  
The veteran's first fear came after leaving the reception 
center.  They were loaded into cattle truck trailers, 
destination unknown.  The trailer was packed to over capacity 
and he felt that he was being kidnapped, locked in, no view, 
and no direction.  When the trailer stopped and the door 
opened there was nothing but drill sergeants in the Smokey 
the Bear hats screaming profanity and yelling inches from his 
face.  They had to hold their duffle bags until they fell to 
the ground and then they had to empty all of the contents.  
Their belongings were searched.  One trainee had a pot 
cigarette and two of the drill sergeants brutally beat him in 
front of the other trainees.

Second, the veteran reported that he witnessed a blanket 
party where a group started beating a trainee to death with 
bed irons.  A squad leader helped to save this trainee, who 
subsequently went absent without leave (AWOL).

Third, the veteran was on a road march and could not go any 
further.  He was trying to explain to his drill sergeant and 
in fear and by mistake pointed his weapon at the sergeant.  A 
supply sergeant named "S" helped him and saved him from 
what was to come.

Fourth, while at the grenade range a trainee dropped a live 
hand grenade and received a brutal beating.  The veteran also 
suffered physical abuse on the rifle range.

Finally, during the seventh or eighth week of basic training 
there was a 20-mile march with a full pack.  He described a 
night of terror, the true meaning of combat and feeling of 
real war, with real live shooting of machine guns, the sounds 
of grenades and the sounds of helicopters.  After the march 
was over and it was dark they set camp before the real combat 
action began.  When he saw the tracers, he told the drill 
sergeant that he did not want to go through the war exercise.  
He remembers there were two people standing there and a .45 
automatic pointed at him.  They told him if he did not do it 
they would blow his head off.  He reported a Private B. and 
Private K. being in the group with him.  The next morning a 
drill sergeant stood over his tent and opened fire.  This 
scared him into a delirious stage.

The claims folder indicates that since approximately 1987, 
the veteran has been diagnosed with various clinical 
disorders and has been admitted to both VA and private 
facilities on multiple occasions.  On review, Axis I 
diagnoses include, but are not limited to: alcohol abuse 
and/or dependence, major depressive disorder, chronic 
paranoid schizophrenia, generalized anxiety disorder, panic 
disorder, schizoaffective disorder, and PTSD.  The veteran 
underwent a VA examination in September 2002 and was 
diagnosed with generalized anxiety disorder and PTSD of 
moderate severity.  For purposes of this decision, the Board 
concedes that there is a current diagnosis of PTSD.

The September 2002 VA examination suggests that the veteran 
currently has PTSD that is related to his military service.  
Specifically, the examiner indicated that the veteran 
presents with many anxiety symptoms that meet criteria for 
two anxiety disorders that appeared to have their inception 
while serving in the Army.  He reported being traumatized 
when threatened by his sergeant when he became anxious during 
maneuvers and training with live ammunition.  He became 
noticeably distressed when asked to recall these events.  He 
has difficulty sleeping, hypervigilance, hyperarousal, 
fearfulness in crowds, and avoidance of reminders of the 
military.  These symptoms could be accounted for by a 
diagnosis of PTSD.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).

As indicated, the medical evidence shows that the veteran has 
been diagnosed with PTSD.  With a diagnosis of PTSD, the 
question before the Board now is whether the veteran's PTSD 
diagnosis is based upon a verified stressor.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the record showed no decorations, awards or 
other indicia to demonstrate that the veteran was in combat.  
The veteran served during the Vietnam era.  Service records 
indicate that he did not serve in Vietnam and that he had no 
overseas service.  The veteran does not contend that he had 
combat service, but rather argues that he has numerous 
stressors related to his combat training.  Service records 
confirm that the veteran underwent combat training from July 
26, 1974 to September 13, 1974.  Even assuming the veteran 
participated in live fire exercises as reported, the evidence 
does not show that the veteran engaged in combat with the 
enemy.  Therefore, his reported stressors must be verified.

Since the veteran was not awarded the Combat Infantryman's 
Badge or other indicia that he engaged in combat with the 
enemy, his assertions of service stressors are not sufficient 
to establish the occurrence of such events, and instead his 
reported stressors must be verified.  

The veteran reported that he went AWOL right after one of his 
stressors.  Service personnel records indicate that he was 
AWOL for approximately two days in October 1974.  This was 
during a period of AIT (advanced individual training) and not 
during his initial combat training.

A review of the veteran's service medical records is negative 
for any complaints related to PTSD.  A December 1976 note 
indicates a diagnosis of gastritis due to anxiety, but there 
is no indication of complaints related to alleged events 
during basic training.  On separation examination in July 
1977, the veteran's psychiatric system was reported as normal 
on clinical evaluation and no psychiatric abnormalities were 
noted.

In the May 2006 Joint Remand, it was noted in December 2003 
that the Board remanded this case and ordered the RO to 
request as much information as possible from the veteran 
regarding his claimed stressors.  Regardless of the veteran's 
response, the remand directed the RO to review the file and 
prepare a summary of all claimed stressors.  The summary 
should have been sent by the RO to CURR (currently the U.S. 
Army and Joint Services Records Research Center (JSRRC)) in 
order to seek any information which might corroborate the 
veteran's alleged stressors.  

The RO requested information from JSRRC in compliance with 
the December 2003 remand; however, the Joint Motion found 
that the RO incorrectly listed the time in question as in the 
7th and 8th week of Basic Training, February 1974.  The Joint 
Remand noted that the veteran did not enter active duty until 
July 1974 and therefore, the RO request did not contain the 
specific dates provided by the veteran.  Thus, assistance to 
the veteran in verifying the stressors was in noncompliance 
with the December 2003 Board remand instructions. 

In October 2006, the Board remanded the case again to the RO, 
specifically requesting that the RO prepare a letter asking 
JSRRC to provide any available information that might 
corroborate the veteran's alleged in-service stressors.  The 
RO provided JSRRC with a description of the alleged stressors 
identified by the veteran, to include the stressors beginning 
on July 26, 1974 and ending on September 13, 1974.  The RO 
was instructed to provide JSRRC with copies of any personnel 
records obtained showing service dates, duties, and units of 
assignment.

In May 2007, the RO issued correspondence to JSRRC in 
compliance with the October 2006 Board remand.  In October 
2007, the RO received a response from JSRRC.  JSRRC stated 
that there was no information that could otherwise verify the 
veteran's stressors from JSRRC; however, JSRRC informed the 
RO that the veteran could obtain information concerning the 
assault incidents at Fort Jackson, South Carolina while in 
training involving service members and himself during the 
period of June 1974 to September 1974 by writing to the 
Director, U.S. Army Crime Records Center, U.S. Army Criminal 
Investigation Command.

In November 2007, the RO issued correspondence to the U.S. 
Army Crime Records Center, U.S. Army Criminal Investigation 
Command, requesting information concerning the veteran's 
claims of in-service personal assault between July 15, 1974 
and July 14, 1977.  In January 2008, a response was received.  
It was determined that all procedures to obtain the federal 
records from U.S. Army Crime Records Center for this veteran 
had been correctly followed.  However no documentation or 
other verification of any alleged stressor was found by the 
U.S. Army Crime Records Center.  In short, attempts at 
verification of the veteran's alleged stressors have not 
resulted in corroborating evidence.  The veteran was informed 
of this finding that same month. 

In sum, despite the fact that the veteran has a current 
diagnosis of PTSD, service connection for PTSD is not 
warranted as the PTSD diagnosis cannot be deemed to be based 
upon a verified in-service stressor.  The RO complied with 
the requested development, but was unable to procure 
verification of the alleged in-service stressors.  

The veteran's attorney argues that because VA's examiner 
stated that the veteran suffers from PTSD and that this 
disorder appears to have its inception while the veteran was 
serving in the Army, that there is clearly established a 
presumption of a service-connected PTSD, which is not 
rebutted in any way on the record and can presumably be 
supported by evidence contained in VA's file or U.S. Army 
files.  

The Board finds no law supporting this argument.  The veteran 
is not entitled to a presumption of service connection for 
PTSD based upon medical evidence.  While the medical evidence 
in this case supports the veteran's claim, the claimed in-
service stressors must be corroborated or verified before 
service connection can be granted.  Further, observations of 
the veteran and his mother of the veteran's mental condition 
before and after service are competent evidence, but do not 
provide corroborative evidence of an in-service stressor 
event.  The veteran was unable to provide corroborative 
evidence of his alleged in-service stressors.  Because the 
diagnosis was not based upon a verified service-related 
event, service connection for PTSD is not warranted.

In conclusion, the evidence demonstrates that the veteran 
does not have PTSD that was incurred in or aggravated by 
active service or that is related to service or to any 
corroborated incident therein.  38 C.F.R. §§ 3.303, 3.304 
(2007).  As the preponderance of the evidence is against the 
claim, the "benefit-of-the- doubt" rule is not applicable, 
and the Board must deny the claim.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


